Citation Nr: 9921622	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-09 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1952 to February 
1955.

This appeal arises from a rating decision of February 1995 from 
the Montgomery, Alabama, Regional Office (RO).  The veteran 
perfected an appeal of the RO's decision to the Board of 
Veterans' Appeals (Board) and in a March 1999 decision, the case 
was remanded to the RO to consider additional medical records.  
The case is again before the Board for consideration.


FINDINGS OF FACT

1.  There is no competent evidence of a left shoulder injury 
during service.

2.  There is no competent evidence of arthritis of the left 
shoulder within one year of discharge from service.

3.  There is no competent evidence linking the veteran's current 
left shoulder disability to service.


CONCLUSION OF LAW

The claim for service connection for a left shoulder disability 
is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the veteran's 
claim is well-grounded; that is, whether is it plausible, 
meritorious on its own, or otherwise capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans Claims) 
(Court) has held that the statutory "duty to assist" under 38 
U.S.C.A. § 5107(a) (West 1991) does not arise until there is a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief by a 
fair and impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  Where such evidence is not 
submitted, the claim is not well-grounded, and the initial burden 
placed on the veteran is not met.  See Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In order for a claim for service 
connection to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an incident 
or injury occurred in service, competent lay testimony, including 
a veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under [38 U.S.C.A. §] 
5107(a).  See Cartright v. Derwinski, 2 Vet.App. 24 (1991).  
However, where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
disease entity must be identified and shown to be chronic during 
service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted when 
all of the evidence demonstrates that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or more, 
and arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).  

The service medical records do not show any complaints or 
diagnoses related to the left shoulder.  The report of medical 
examination, dated in February 1955 for release from active duty, 
notes that the clinical evaluation of the chest, upper 
extremities, and other musculoskeletal system was normal.  
38 C.F.R. § 3.303 (1998).

The veteran claims that X-rays conducted within one year of 
discharge from service showed calcium deposits in his left 
shoulder.  Additionally, a February 1995 statement from the 
veteran's football coach from 1955 to 1958 indicates that X-rays 
showed a calcium deposit in the left shoulder.  However, the 
veteran is not shown to a medical professional capable of 
rendering medical opinions or diagnoses.  Additionally, a sports 
coach does not have specialized knowledge to render medical 
diagnoses or opinions, and there is no evidence in the record 
that the veteran's football coach is a medical professional.  
Therefore, veteran and his former football coach are not 
competent to render medical diagnoses or opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, a statement by 
a lay person as to what a physician said does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, the statements from the veteran and his 
football coach that X-rays in 1955 showed calcium deposits in the 
left shoulder does not constitute competent medical evidence.  
Accordingly, there is no competent medical evidence which shows a 
left shoulder disorder related to service or that arthritis was 
present within one year of discharge from service.  38 C.F.R. 
§§ 3.303(d), 3.307, 3.309(a) (1998).  

College medical records, dated from 1956 to 1958, contain no 
entries related to the left shoulder.  A July 1981 private 
clinical record notes an impression of rotator cuff syndrome and 
a July 1981 private X-ray report notes an impression of normal 
left shoulder.  A July 1994 private examination report notes an 
impression of degenerative joint disease left shoulder, status 
post injury.  A December 1994 VA examination report notes an 
impression of old left shoulder injury with traumatic arthritis 
and left acromioclavicular joint and calcific tendonitis.  While 
the veteran provided a history of an inservice left shoulder 
injury, neither of the VA examination reports specifically links 
the veteran's shoulder problems to service.  Therefore, these 
examination reports do not provide competent medical evidence 
linking the veteran's left shoulder problem to service, and there 
is no other competent medical evidence in the claims file 
providing such a link.  38 C.F.R. § 3.303(d) (1998). 

The veteran claims that his current left shoulder problems are 
due to an inservice injury.  However, there is no competent 
evidence in the record to support his assertion.  His assertion 
as to the cause of his present left shoulder disability is not 
probative since as a lay person, he is not considered competent 
to offer an opinion as to medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence in the record of a 
left shoulder injury during service or arthritis of the left 
shoulder within one year of discharge from service.  There is 
also no competent evidence of a nexus between the veteran's 
current left shoulder disability and service.  Accordingly, the 
claim is not well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992), Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, where a 
claim is not well grounded, the VA does not have a statutory duty 
to assist the claimant in developing the claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990); Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd. Epps v. Gober 126 F.3d 1464 (Fed.Cir. 
1997).

Based on the foregoing, the veteran's claim for service 
connection for a left shoulder disability is denied as being not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for a left shoulder disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

